EXHIBIT 99.4 UNAUDITED CONDENSED COMBINED PRO FORMA FINANCIAL DATA On August7, 2017, Church& Dwight Co., Inc. (the “Company”) completed its previously announced acquisition (the “Acquisition”) of all of the issued and outstanding shares of capital stock of PIK Holdings, Inc. (“Pik Holdings”) pursuant to the Stock Purchase Agreement (the “Agreement”), dated as of July17, 2017, by and among the Company, Pik Holdings, the stockholders of Pik Holdings (the “Company Stockholders”) and MidOcean Partners III, L.P. in its capacity as a Company Stockholder and as the representative of the Company Stockholders. Pik Holdings is a water-jet technology company that designs and sells both oral water flossers and shower heads.Pursuant to the terms of the Agreement, the total purchase price of Pik Holdings’s outstanding shares of capital stock, which was subject to adjustment based on the closing working capital of Pik Holdings and its subsidiaries, consisted of total cash consideration of $1.033 billion. The Company financed the acquisition of Pik Holdings with a portion of the proceeds from an underwritten public offering of $1,425.0 aggregate principal amount of senior notes completed on July 25, 2017, consisting of $300.0 aggregate principal amount of Floating Rate Senior Notes due 2019, $300.0 aggregate principal amount of 2.450% Senior Notes due 2022, $425.0 aggregate principal amount of 3.150% Senior Notes due 2027 and $400.0 aggregate principal amount of 3.950% Senior Notes due 2047.The remaining proceeds were used to pay down in its entirety and terminate the Company’s $200.0 term loan and to repay a portion of the Company’s outstanding commercial paper borrowings.
